DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:
A removable pouch assembly, comprising: a pouch comprising: first and second pouch attachment points made of an electrically-conductive material; a first conductive connection member coupled to a first zipper tape; a second conductive connection member coupled to a second zipper tape and electrically coupled to the second pouch attachment point; a first conductive connector coupled to the first pouch attachment point; a second conductive connector coupled to  the second conductive connection member; and a metal zipper pull coupled to the first and second zipper tapes; a connector assembly comprising two inner member attachment points made of electrically-conductive material and electrically coupled to each other, wherein the connector assembly couples the first pouch attachment point to one of the two inner member attachment points point and the second pouch attachment point to the other of the two inner member attachment points; and a light assembly comprising a power source; at least one light electrically coupled to the power source; a first electrically-conductive attachment member coupled to the housing, the first electrically-conductive attachment member being electrically coupled to the at least one light source; and a second electrically-conductive attachment member coupled to the housing, the second electrically-conductive attachment member being electrically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANABEL TON/            Primary Examiner, Art Unit 2875